Case 2:21-cv-02196 Document 1-2 Filed 04/21/21 Page 1 of 8 PageID #: 6




                        Exhibit *A"
              Case 2:21-cv-02196 Document 1-2 Filed 04/21/21 Page 2 of 8 PageID
                                                                           INDEX#:NO.
                                                                                   7                              61,5e84 / 2      0

NY   F DOC. NO. 1                                                                       RECEIVED NYSCEF                1-o/23/20   0




          SUPREME COTIRT OF THE STATE OF              NEWYORK         Date filed with   Courh /        /20
          COUNTY OF SUFFOLK

          GEORGE T,IAZZELLA,                                           lndexNo.

                                                Plaintiff,             SUMMONS

                         -against-                                    Plaintiff designates Suf tolk
                                                                       County as the place of trial.
          TARGET CORPORATION,
                                                                      The basis of venue is Plaintiffs
                                                Defendant-            residence in Sutrolk County, NY

          7:O TEE ABOVE      NAMED DEFENDANT:

                 YOU ARE IIEREBY SLIMMONED to answer the complaint in this action and to serye a
          copy of your answ€r, or if the complaint is not served with this surnmons, to serve a notice of
          appearance on the Plaintiffs attorney within twenty (20) days affer the service of this sulrlmorrs,
          exclusive of the day of sereice or within thirly (30) ilays after the service is complete        if   this
          snmmons is not personally delivered to yon within the State of New York; and        in   case   of your
          failure to appear or answer, judgment wil1be taken against yttuby detbult for the relief demanded
          in the complaint

          Dated: October 22,2019
                 M€rriclq New York

                                                        ROBERT K. YOIING & ASSOCTATES, P.C.
                                                        Attorneys forPlaintiff
                                                        2284Babylon Tumpike
                                                        Merrick, New York 11566
                                                        (s16) 826-8e38

          Defendant's Address:
          TARGET CORPORATION: AtEr.: CT Corporation System: 111 EiehthAvenug NewYork,
          New York 10011.




                                                        1-of7
          Case 2:21-cv-02196 Document 1-2 Filed 04/21/21 Page 3 of 8 PageID
                                                                       rNDEX#:NO.
                                                                               8 615984/2                  0

cEF DOC. NO.   1-                                                RECETVED NYSCEF. t0/23/2                  0




       SIJPREME COTIRT OF TTTE STATE OF NEW YORK
       COTINTY OF STIFFOLK

       GEORGE I\/IAZZELLA,                                           Index No.:

                                              Plainti4               VERIFIED COMPLAINT

                      -against-

       TARGET CORPORATION,

                                              Defendant

               Plaintiffl GEORGE MAZZELLA, by and througb his attorneys, ROBERT          I(   YOUNG &

       ASSOCIATES, P.C., as and for his Verified Complaint states the following:

                1.    At all times hereinmentioned, Plsintifl GEORGE MAZZELLA" was and still is       a


       resident and domiciliary of Suffolk County, New York.

               2.     At all times herein mentroned, upon infonnation    and belief, Defendant, TARGET

       CORPORATION, owned the prernises and its appurtenances situate at 160 NorthResearchPlace,

       Cenhal Islip, New York 1 1722 @erYtnafter referred to as the "Premises").

               3.     At   al1 times herein mentioned, upon   information and belief, Defendanl TARGET

       CORPORATION, was and still is a foreign corporation lice,lrsed to do business in the State ofNerr

       York-

               4.     At all times herein mentioned, upon information    and belief, Defendant TARGET


       CORPORATION, was and still is a domes.tic corporation andmaiatained. an office for the conduct

       of its business at the subject Premises-

               5.     At all times herein mentioned, upon information and belief, Defendant, TARGET

       CORPORATION, and it's reqpective agents, servants and/or employees operated the aforesaid

       Premises and appurtenances togefhen with all business activities conducted therein-

               6.     At all times herein mentioned, upon infomration and beliel Defendant, TARGET




                                                     2of7
                                                                       INDEX#:NO.
          Case 2:21-cv-02196 Document 1-2 Filed 04/21/21 Page 4 of 8 PageID    9 61-5984/2                    0

cEF DOC. NO. r-                                                  RECETVED NYSCEF | 1"0/23/2                   0




       CORPORATION, and it's respective agents, servants and./or employoes maintained the aforesaid

       Prernises and appurtenances together with all business activities conducted therein-

               7.     At atl times herein mentioned, upon information     and belief, Defendant, TARGET

       CORPORATION, and it's respective agents, servants and"/or employees controlled the aforesaid

       Premises and appurtorances together with all business activities conducted therein.

               8-     At all times herein mentioned, upon information     and beliet, Defendant TARGET

       CORPORATION, and it's respective agents, servants and/or eurployees managed the aforesaid

       Premises and appurtenances together wifh all business activities conducted therein-

               9.     That on or about July 3, 2020, Plaintifq GEORGE MAZZELLA, was lawfully and

       properiy present at the subject prernises.

               10.    That Defendant, TARGET CORPORATION, it's respective agents,                  servants

       and/or eurployees held out to Plaintifl GEORGE MA\ZZELLA, and others similarly situate that

       the prernises and appurtenances were safe for entry and/or use and free from any and 4ll dengers,

       defects, hazards and/or risk of harm to those lawfully entering and coming upon its premises.

               11.    That Defendant, TARGET CORPORATION, it's agents, servants and/or

       employees held out to Plaintiff, GEORGE MAZZELLA, and others similarly situate that the

      prernises and appurtenances were safe for     enty and/oruse   and free from any and all dangers,

       defects, hazards and/or risk of harm to those lawfully entering and coming upon its premises.

               12.    That on or about July 3, 2020 and prior thereto Defendanl TARGET

       CORPORATION, it's agents, servants and/or employees neglige,ntly, recklessly and/or

       carelessly operated" maintained, coutrolled,   managd kept, and/or inspected the subject premises

       and its appurtenances, more specifically the parking lot thereat in that the same was permitted

       and/or caused to become and/or rernain in such a dangorous, defoctivo and/or hazardous




                                                       3of7
            Case 2:21-cv-02196 Document 1-2 Filed 04/21/21 Page 5 of 8 PageID #: NO
                                                                          rNDEX  10. 61,5984 / 2                        0

CEF   DOC. NO. 1                                                    RECEIVED NYSCEF I L0/23 /20                         0




         condition such that a spooific portion of the subject parking lot contained a pot hole and/or was

         unlevel, thereby causing Plaiutiff, GEORGE MAZ-ZBI-IA. to violently          tip   and fall to and

         against the ground thereby causing said    Plaintifl GEORGE MAZZELLA, to mxtain             severe,

         serious and permanent personal injr:ries as hereinafter set forth and which required the aid         of
         medical attention and assistance and which incapacitated him.

                 13.      That the aforesaid occlur€nce was due solely to the negligence of the Defendant

         TARGET CORPORATION, and without any contributory negligence on the part of the Plaintiff,

         GEORGE MAZZELLA.

                 14.      That at all times herein mentioned Defendant, TARGET CORPORATION,

         represented to   it's invitees, guests and all others similarly sinrated and particularly this Plaintitr

         that the aforenrentioned premises and its appurtenances were in a good state ofrepair and free from

         all dangerous, defective and hazardous conditions when in fact this was not the case.

                 15.      That Defendant, TARGET CORIORATION, had actual and consbructivenotice                    of

         the subject condition yet failed to remedy the subject dangerous, defective and hazardous thereby

         causing the subject occl'urence.

                 16.      That Plaintifl GEORGE MAZZELLA, injr:ries were a direct and proximate result

         of the negligence of Defendant, TARGET CORPORATION, and without any negligerrce on the

         part of Plaintiff contributing thereto.

                 1,7-     That solely as aresult of the Defendant's aforesaid negligence,    Plafutift GEORGE

         MAZZELLA, has been obliged to seek and obtain medical attention and may for the re'mainder of

         his natural life require medical consultations and attentions solely as a result of the Defendaut's,

         TARGET CORPORATION, aforesaid nogligence.

                 18.      That solely as a result of the foregoing, Plaintiff, GEORGE MAZZWLA,,has been




                                                         4of7
          Case 2:21-cv-02196 Document 1-2 Filed 04/21/21 Page 6 of 8 PageID #:NO.
                                                                        rNDEX 11 6L5984/20                      U


cEF DOC. NO. 1                                                   RECETVED NYSCEF ? r0/23/20                     0




       damaged    in an aurount exceeding the statutory limits of any lower court having jurisdiction over

       this matter and in an amount to be determined at the time of trial herein.

               WHEREFORE, Plaintifi GEORGE MAZZELLA, demands judgment over and against

       Defffida$t, TARGET CORPORATION, in an amount exceeding the statutory limits of any lower

       cor.:rt having   jurisdiction over this matter and in an amount to be deterrnined at the time of trial

       herein, together with the costs and disbursements of this astion.

       Dated: October 22,2020
              Merrick, New York

                                                        ROBERT K. YOUNG & ASSOCIATES
                                                        Attorneys for Plaintiff
                                                        2284Babylon Turnpike
                                                        Memick, New York 11566
                                                        (516) 826-8938




                                                       5of7
        Case 2:21-cv-02196 Document 1-2 Filed 04/21/21 Page 7 of 8 PageID #: NO.
                                                                      INDEX  12 6Ls984/2                          0

F DOC. NO. 1                                                    RECEMD NYSCEF: t0/23/2                            0




                                           ATTORI{EY VERIFICATION

     STATE OF NEWYORK )
                                    )   ss.:
     COI.INTY OF NASSAU             )
            KEVIN GEBHART, an attomey duly admitted to practice law in ths courts ofthe State of

     New York, affrms under penalty ofperyury the tuth ofthe following:

             1.       That he is associated with Robert IC Yormg        &   Associates, P.C., the attomeys   of
     record for the Plaintiffin the within action; that he has read the foregoing SUMMONS              WITH
     \{ERIFIED COMPLAINT                and knows the contents thereof; that tlre snme is true to   affimant's

    knowledgq except as to the matters therein stated to be alleged on information and belief, and           as


    to those matters, affimrant believes it to be true; and thar the source of a,ffirmant's knowledge and

    the grounds ofbelief as to those matters therein stated to be allouied on information andbelief are

    correspondence, investigations and reports caused to be made by affinnant and submiued to him

     as attorney   forthe Plaintiff\dhich he veriiy believes to be tru.e.

            2.        That the reason this Vqification is made by affirmant and not by the Plaintiffis

    because the    Plaintiffdoes not reside within the County of Nassau whene affimant maintains his

    principal offi.ce.

    Dated: October 22,2019
           Mentck, New York


                                                                      KEVIN GEBHART




                                                       6of7
                                                                                                    rNDEX   NO. 615984/2020
   Case 2:21-cv-02196 Document 1-2 Filed 04/21/21 Page 8 of 8 PageID #: 13
NYSCEF DOC.    NO.   1                                                                      RECEIVED NYSCEF: LO/23/2020




              Index No.                                                     Year:

    SUPREME COURT OF TIIE STATE OF NEW YORK
    COLINTY OF SUFFOLK

    GEORGE MAZZELLA,

                                                  Plaintiff,

                     -against-

    ,IARGET
                 CORPORATION,

                                                  Defendants.

                                   ROBERT K. YOI.ING & ASSOCIATBS, P.C.
                                          Attonrey(s) for PLAINTIFF
                                    OI[ce and Post Office Address, Telqrhone
                                             2284BABYLON TTIRMIKE
                                           MERRICK, NEW YORK I1566
                                                    (5lo    826-8938
                                                (s16)82644s6
                                              FAX: (516) 826-8932
                                       SUMMONS AND VERTT'IED COMPLAINT

    To
    Attomev(s) for

    Service of a copy ofthe within                                                  is hareby admificd

    Dated"

                            Attomey(s) for
    Sir: Pleasetakenotice
    a NOTICE OF ENTRY
    that vrithin is a (certified) true copy of a
    duJy entered in the office of the clerk of the within narned court on
    tr NQ:lIcE ol$EIILEniIElm
    that an   order                               of which the rrithin is a true copy rrill be presented for
    settlement to the    HON.                                                              one of the judges

    of the within named Court, at
    onthe                   day   of              20              at        M.
    Dated:
              COMPLIANCE PURSUANT TO 22 NYCRR $ 130-1J-e

    To lhe best of the undersigned's knowledge, hformation and belief formed              Yours, etc.
    after an inquiry reasonable under the circumstances, the within document(s)            Robert Yormg & Assooiates
    and contentions contained herein are rrot frivolous as defined in 22 N CRR             Anomey(s) for
    $ 130-1.1-a.                                                                           Office and Post Address
                                                                                           2284 BABYLON     TI,IRMIKE
                                                                                           MERRTCKNY 11s66
                                          VAN                                              (5r6) 826-8938
                                                                       P.C.               (516) 826-4s6
   To
   Attomey(s)




                                                          7of'l
